ORDER

PER CURIAM.
Quincy Falls Tramble (“Tramble”) appeals the judgment denying his Rule 24.035 motion after submission of deposition testimony from Tramble and his plea counsel. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).